Citation Nr: 1722109	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease.  

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to a compensable disability rating for hemorrhoids.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Agency of Original Jurisdiction (AOJ) implicitly reopened a prior May 2007 final denial of the Veteran's claim for entitlement to service connection for Parkinson's disease, and the issue has not been characterized on appeal as a request for reopening.  See April 2013 Statement of the Case; June 2012 Rating Decision; September 2011 Rating Decision and Deferred Rating; Veteran's March 2011 Supplemental Claim for Compensation; May 2007 Rating Decision.  However, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been amended accordingly to include the issue of reopening.  

The Board received a March 2017 motion from the Veteran's attorney to advance this case on the docket on the basis that the Veteran has extramammary Paget disease, which could become a terminal illness.  Attached is a supporting statement from Dr. F.S., a Board Certified Dermatologist, which indicates that while there is no underlying malignancy associated with the Veteran's condition, mortality from the disease can still occur.  

The motion to advance this case on the docket is denied.  The supporting statement and other evidence in the record only offer speculation that the condition may one day result in mortality.  It does not clearly identify an illness that is currently terminal or of sufficient severity to warrant advancement on the docket.  38 C.F.R. § 20.900(c) (2016).  

The issues of (1) entitlement to service connection for Parkinson's disease and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In May 2007, the AOJ denied the claim for service connection for Parkinson's disease.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since May 2007 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for Parkinson's disease.

3.  The Veteran's hemorrhoids have manifested with mild or moderate symptoms, but they have not manifested as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 



CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for Parkinson's disease is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for Parkinson's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a Compensable Disability Rating for Hemorrhoids

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for entitlement to a compensable disability rating for hemorrhoids.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Relevant service treatment records, VA treatment records, private medical treatment records from identified providers, and lay statements have been associated with the record.  VA examinations were conducted in September 2012, February 2013, and September 2013 to assess the severity of the Veteran's hemorrhoids.  

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).

Hemorrhoids are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  A rating of 0 percent is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A rating of 20 percent is assigned for such hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
Analysis

The Board finds that the preponderance of the evidence shows that while the Veteran's hemorrhoids have manifested with mild or moderate symptoms, they have not manifested as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The Veteran underwent a colonoscopy in September 2012, which revealed internal and external hemorrhoids.  See Colonoscopy Report from Dr. S. L.  The doctor did not note any large or thrombotic, irreducible hemorrhoids with excessive redundant tissue.  The doctor proposed dietary changes to address the hemorrhoids. 

The September 2012 VA examiner noted only small or moderate external hemorrhoids, which the examiner characterized as mild or moderate.  The examiner noted that the condition did not impact the Veteran's ability to work.

The February 2013 VA examiner noted that while the evidence of record showed the Veteran had an anal fissure with bleeding in June 2012, the rectal/anal area appeared normal with no external hemorrhoids at the time.  The Veteran reported that hemorrhoids impacted his ability to work about three to six times a year by making it difficult for him to sit at his computer and concentrate.  

Another VA examiner in September 2013 opined that the Veteran's hemorrhoids symptoms were only mild or moderate.  While scarring was noted post radiation for Paget's disease, the examiner did not attribute Paget's disease or symptoms thereof to be secondary to the Veteran's hemorrhoids.  The examiner noted that there were no hemorrhoids on the current examination.  

As reflected above, the evidence of record does not demonstrate periods of frequent reoccurrences involving large or thrombotic, irreducible hemorrhoids with excessive redundant tissue.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for hemorrhoids more nearly approximates a compensable rating for the condition.  38 C.F.R. §§ 4.7, 4.114, DC 7336; Hart, 21 Vet. App. 505.
Reopening: Entitlement to Service Connection Parkinson's Disease

A May 2007 rating decision denied entitlement to service connection for Parkinson's disease.  The AOJ noted that the Veteran was diagnosed with Parkinson's disease in December 2004.  However, it denied the claim in part because the Veteran's service treatment records were found to be silent for evidence of complaints, diagnosis, or treatment of Parkinson's disease.  

The Veteran was notified of that decision in a May 2007 notice letter.  The Veteran did not submit a notice of disagreement with the May 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2007 rating decision.  As such, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In March 2011, the Veteran requested that VA reopen the prior final decision.

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the Veteran has submitted new and material evidence, which raises a reasonable possibility of substantiating his claim.  Specifically, the Veteran submitted several new lay statements including annotations on his service treatment records identifying specific symptoms that he alleges to be early symptoms of Parkinson's disease.  For example, the Veteran cited service treatment records showing complaints of postural changes including slouching.  See Veteran's annotations on June 1995 Chronological Record of Medical Care from the Veteran's Service Treatment Records.  While there is no positive nexus opinion in the record, the Board notes that during the Veteran's September 2013 VA examination, the examiner remarked that the Veteran's stooped posture at the time was due to Parkinson's disease.  

The Veteran also highlighted changes in his handwriting during service and asserted those changes were early manifestations of Parkinson's disease during service.  See Veteran's annotations on July 1995 Report of Medical History from the Veteran's Service Treatment Records.  The Board presumes the statements cited above to be credible and finds the Veteran has submitted new and material evidence of a nexus between his service and current disability, which is sufficient to reopen the May 2007 rating decision.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for Parkinson's disease is reopened.

Entitlement to a compensable disability rating for hemorrhoids is denied.   


REMAND

A review of the record indicates there is outstanding evidence including Social Security Administration (SSA) records and civil service disability records, which have not been associated with the record.  These records are likely to be relevant to the Veteran's claim for entitlement to service connection for Parkinson's disease.  See, e.g., May 2014 Compensation and Pension Examination Report (noting that the Veteran was on Social Security disability and civil service disability for Parkinson's disease for at least a year and a half prior to the examination).  Therefore, the AOJ should make reasonable attempts to obtain these records and reajudicate the issue of entitlement to service connection for Parkinson's disease after associating relevant evidence with the record.  
The Board also finds that the Veteran's claim for entitlement to a compensable disability rating for hemorrhoids includes a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the issue of the Veteran's unemployability in part due to hemorrhoids is raised by the December 2014 opinion of the Veteran's family practitioner, Dr. K.B., who opined the Veteran is unable to maintain substantially gainful employment.  As the AOJ did not adjudicate the issue of a TDIU, a remand is necessary for the AOJ to adjudicate the issue in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. Develop the claim for TDIU.

2. Provide the Veteran and his representative with a complete copy of the claims file, and request their assistance in identifying any outstanding, relevant treatment records to include private treatment records, civil service disability records, and other records from government facilities.  The AOJ should make reasonable attempts to assist the Veteran in obtaining any identified relevant evidence and associate it with the evidentiary record.  

The AOJ should request any SSA records related to the Veteran's claim for disability benefits.  Efforts to obtain these records should be documented in the evidentiary record.  All relevant records obtained should be associated with the evidentiary record. 

3. After the above development and any necessary follow-up have been completed, the AOJ should (1) readjudicate the claim for entitlement to service connection for Parkinson's disease and (2) adjudicate the claim for entitlement to a TDIU.  If the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


